Exhibit 10.10

 

EXECUTION COPY

 

TRADEMARK SECURITY AGREEMENT (SECOND LIEN)

 

TRADEMARK SECURITY AGREEMENT (SECOND LIEN), dated as of February 22, 2008 (as
amended, restated or otherwise modified from time to time, the “Trademark
Security Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability
company (to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware
limited liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware
limited liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and LEHMAN COMMERCIAL PAPER INC., in its capacity as collateral
agent for the Secured Parties (together with any successors and assigns thereto
in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (Second Lien) dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Lehman
Commercial Paper Inc., as Administrative Agent.  The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Trademark Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Trademark Collateral”):

 


(A)  ALL OF ITS REGISTERED AND UNREGISTERED, COMMON LAW, STATE, UNITED STATES,
MULTINATIONAL, AND FOREIGN TRADEMARKS, TRADE NAMES, CORPORATE NAMES, COMPANY
NAMES, BUSINESS NAMES, FICTITIOUS BUSINESS NAMES, SERVICE MARKS, CERTIFICATION
MARKS, COLLECTIVE MARKS, LOGOS, OTHER SOURCE OR BUSINESS IDENTIFIERS, DESIGNS
AND GENERAL INTANGIBLES OF A LIKE NATURE, ALL REGISTRATIONS AND APPLICATIONS FOR
ANY OF THE FOREGOING INCLUDING, BUT NOT LIMITED TO: (I) THE REGISTRATIONS AND
APPLICATIONS, (II) ALL EXTENSIONS OR RENEWALS OF ANY OF THE FOREGOING, (III) ALL
OF THE GOODWILL OF THE BUSINESS CONNECTED WITH THE USE OF AND SYMBOLIZED BY THE
FOREGOING, (IV) THE RIGHT

 

1

--------------------------------------------------------------------------------


 


TO SUE FOR PAST, PRESENT AND FUTURE INFRINGEMENT OR DILUTION OF ANY OF THE
FOREGOING OR FOR ANY INJURY TO GOODWILL, AND (V) ALL PROCEEDS OF THE FOREGOING,
NOW AND HEREINAFTER DUE AND/OR PAYABLE THEREUNDER, INCLUDING, WITHOUT
LIMITATION, ROYALTIES, INCOME, PAYMENTS, CLAIMS, DAMAGES, AND PROCEEDS OF SUIT
(“TRADEMARKS”), INCLUDING, BUT NOT LIMITED TO THE REGISTRATIONS AND APPLICATIONS
REFERRED TO IN SCHEDULE I ATTACHED HERETO (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME).


 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Trademark Security
Agreement are granted in furtherance of, and not in limitation of or expansion
of, the security interests granted to the Collateral Agent for the Secured
Parties pursuant to the Security Agreement and the rights and obligations of the
parties thereto.  Each party hereto hereby acknowledges and affirms that the
rights and remedies of the each other party hereto with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

SECTION 4.           Intercreditor Agreement.  The terms and conditions of this
Trademark Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Trademark Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects.  In the
event of any conflict between the terms and conditions of this Trademark
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Trademark
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The Collateral
Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Trademark Collateral acquired under this Agreement suitable for filing with any
office or agency in which the Collateral Agent has filed this, or a similar,
instrument. Additionally, upon such satisfactory payment, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

 

SECTION 6.           Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be

 

2

--------------------------------------------------------------------------------


 

deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,

 

L.L.C.

 

BOISE CASCADE TRANSPORTATION

 

HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS
CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN
RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

U.S. TRADEMARK REGISTRATIONS

 

Mark

 

Country

 

Application No.

 

Registration No.

 

Filing Date

 

Grantor Entity

 

ARRIVL

 

USA

 

75/450,484

 

2,261,702

 

03/16/1998

 

Boise White Paper, L.L.C.

 

BEWARE

 

USA

 

78/447,193

 

3,184,482

 

07/07/2004

 

Boise White Paper, L.L.C.

 

CHECKPROTECT

 

USA

 

75/576,535

 

2,292,769

 

10/26/1998

 

Boise White Paper, L.L.C.

 

CHECKPROTECT AND DESIGN

 

USA

 

76/648,999

 

3,254,435

 

10/21/2005

 

Boise White Paper, L.L.C.

 

DAKOTA DIGITAL BOOK

 

USA

 

76/486,005

 

2,797,246

 

01/30/2003

 

Boise White Paper, L.L.C.

 

FLEXOFOLD

 

USA

 

75/241,117

 

2,265,356

 

09/25/1996

 

Boise White Paper, L.L.C.

 

PENTAGON

 

USA

 

75/505,616

 

2,411,129

 

06/19/1998

 

Boise White Paper, L.L.C.

 

RATTANWEAVE

 

USA

 

76/031,728

 

2,589,429

 

04/20/2000

 

Boise White Paper, L.L.C.

 

SPLOX

 

USA

 

78/206,517

 

2,909,191

 

01/23/2003

 

Boise White Paper, L.L.C.

 

SUMMIT

 

USA

 

73/235,118

 

1,159,974

 

10/15/1979

 

Boise White Paper, L.L.C.

 

SUMMIT

 

USA

 

72/140,535

 

740,924

 

03/23/1962

 

Boise White Paper, L.L.C.

 

TIMBERLINE BOND

 

USA

 

74/229,776

 

1,802,697

 

12/12/1991

 

Boise White Paper, L.L.C.

 

TONER GRIP

 

USA

 

75/257,071

 

2,135,927

 

03/14/1997

 

Boise White Paper, L.L.C.

 

VALUESAFETY

 

USA

 

76/627,760

 

3,044,175

 

01/13/2005

 

Boise White Paper, L.L.C.

 

WYOMING BOOK

 

USA

 

76/141,909

 

2,573,147

 

10/04/2000

 

Boise White Paper, L.L.C.

 

X-9000

 

USA

 

76/370,361

 

2,685,989

 

02/12/2002

 

Boise White Paper, L.L.C.

 

 

--------------------------------------------------------------------------------


 

U.S. TRADEMARK APPLICATIONS

 

Mark

 

Country

 

Application No.

 

Filing Date

 

Grantor Entity

 

ASPEN

 

USA

 

77/276,002

 

09/10/2007

 

Boise White Paper, L.L.C.

 

Beyond What’s Expected.

 

USA

 

77/276,914

 

09/11/2007

 

Boise White Paper, L.L.C.

 

BUNDLE

 

USA

 

76/683,245

 

10/24/2007

 

Boise White Paper, L.L.C.

 

BUNDLE (Design)

 

USA

 

76/683,247

 

10/24/2007

 

Boise White Paper, L.L.C.

 

EVOKE

 

USA

 

77/127,394

 

03/09/2007

 

Boise White Paper, L.L.C.

 

FIREWORX and Design

 

USA

 

77/156,680

 

04/13/2007

 

Boise White Paper, L.L.C.

 

PAPER ON THE GO

 

USA

 

76/683,246

 

10/24/2007

 

Boise White Paper, L.L.C.

 

SPLOX DESIGN

 

USA

 

76/683,375

 

10/29/2007

 

Boise White Paper, L.L.C.

 

SPLOX SPEED LOADING BOX

 

USA

 

76/676,637

 

05/10/2007

 

Boise White Paper, L.L.C.

 

X-9

 

USA

 

76/683,248

 

10/24/2007

 

Boise White Paper, L.L.C.

 

XMP

 

USA

 

76/683,506

 

10/31/2007

 

Boise White Paper, L.L.C.

 

 

In accordance with Section 2.2 of the Security Agreement, the following
intent-to-use trademark applications are Excluded Assets until the filing and
acceptance by the United States Patent and Trademark Office of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto.

 

Mark

 

Country

 

Application No.

 

Filing Date

 

EVOKE

 

USA

 

77/127,394

 

03/09/2007

 

FIREWORX and Design

 

USA

 

77/156,680

 

04/13/2007

 

 

--------------------------------------------------------------------------------